NEWS RELEASE For Immediate Release October 22, 2009 Canwest recapitalization transaction milestone extended WINNIPEG – Canwest Global Communications Corp. (“Canwest”) announced today that its subsidiary, Canwest Media Inc. (“CMI”), has agreed with the members of the ad hoc committee of 8% senior subordinated noteholders of CMI pursuant to the terms of their Support Agreement to extend to October30, 2009 the date by which CMI must enter into a definitive agreement with Canwest Limited Partnership in respect of the transfer of the business operated by the National Post and has agreed that the transfer must be completed by October 30, More information about Canwest’s restructuring can be found at www.canwest.com. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
